NUMBER 13-20-00410-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

             IN THE INTEREST OF C.N.L., P.A.L., D.J.L., D.D.L.,
                   B.M.L., J.J.L., AND J.J.L., CHILDREN


               On appeal from the County Court at Law No. 1
                       of Calhoun County, Texas.


                                       ORDER
   Before Chief Justice Contreras and Justices Hinojosa and Perkes
                          Order Per Curiam

      This is an appeal of a final order terminating parental rights. The notice of appeal

was filed on September 28, 2020, and appellants’ brief was due November 2, 2020. We

previously granted appellants’ motion to extend the deadline until November 23, 2020.

Appellants have now filed a second motion for extension of time, seeking an additional

36 days to file the brief, until January 8, 2021. Counsel represents that this extension is

necessary because she is working on several other cases and is preparing for her
daughter’s wedding on December 12, 2020. Counsel has certified that appellee, the

Department of Family and Protective Services, is opposed to the requested extension but

is unopposed to a twenty-day extension.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals, but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that

appeals in such cases are brought to final disposition within 180 days of the date the

notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a). Accordingly, it is the policy of this

Court to limit extensions of time in such cases absent truly extraordinary circumstances.

See TEX. R. APP. P. 38.6(d). The Court looks with disfavor upon the delay caused by

counsel’s failure to have filed a brief in this matter.

       Appellants, and the children involved in this case, are entitled to a timely and

expeditious review of the trial court’s ruling in accordance with the timelines set forth

above. We have already granted a 21-day extension to file the brief, and we find that an

additional extension of 36 days would seriously jeopardize this Court’s ability to comply

with those timelines. Accordingly, we hereby GRANT IN PART AND DENY IN PART

appellants’ second motion for extension of time and ORDER appellants’ brief to be filed

on or before 5:00 p.m. on Friday, December 18, 2020. No further motions for extension

of time by appellants will be entertained.

       IT IS SO ORDERED.

                                                                  PER CURIAM

Delivered and filed the
4th day of December, 2020.


                                               2